Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000360
                                                        06-JUN-2013
                                                        01:07 PM



                          SCWC-12-0000360

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

         JENG-HER CHEN, Petitioner/Plaintiff-Appellant,

                                vs.

           HUI-CHUN LU, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000360; FC-D NO. 05-1-3305)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Plaintiff-Appellant Jeng-Her Chen’s

application for writ of certiorari filed on May 9, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, June 6, 2013.

Mark Worsham
for petitioner                  /s/ Mark E. Recktenwald

Huilin Dong                     /s/ Paula A. Nakayama
for respondent
                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack